United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB/A Amendment No. 1 xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to CHINA DIGITAL MEDIA CORPORATION (Exact name of small business issuer as specified in its charter) HAIRMAX INTERNATIONAL CORP. (Former name of registrant, if applicable) Nevada 13-3422912 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2505-06, 25/F, Stelux House, 698 Prince Edward Road E. Kowloon, Hong Kong (Address of principal executive offices) (011) 852-2390-8600 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Number of shares of common stock outstanding as of May 7, 2007: 31,602,365 Number of shares of preferred stock outstanding as of May 7, 2007: 1,875,000 EXPLANATORY NOTE This Amendment No. 1 to this Quarterly Report of Form 10-QSB for the three months ended March, 2007 was filed in order to restate the consolidated financial statements as of and for the three months ended March 31, 2007 to revise the accounting treatment for the interest cost out of the convertible feature of the debenture issued. The convertible debenture was issued in Nov 2006. As a result of discussion within our management team, the Company determined that the embedded conversion feature should be recorded based on the relative fair market value of the liability and equity portions. Therefore, the debenture liabilities should be presented at less than their eventual maturity values. The liability and equity components are further reduced for issuance costs initially incurred.
